DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection

Claim Objections
	The amendments filed 8/25/2021 are sufficient to overcome the objections to the claims stated in the previous office action.  Therefore, said objections are withdrawn.

	Terminal Disclaimer
The terminal disclaimer filed on 8/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 10,774,996 and USPN 10,415,766 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Therefore, the double patenting rejections stated in the previous office action is withdrawn.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 13 recite “a portion other than the rear surface of the heat sink.”  It is unclear if this is a portion of the heat sink or a portion of any element other than the rear surface of the heat sink.  For the purposes of examination, the limitation will be examined as though it recited “a portion of the heat sink other than the rear surface of the heat sink.”
Claims 2-12 and 14-20 are dependent on claims 1 and 13 and contain the same deficiencies.

Claim 20 recites “wherein the electrical leads for the forward directional light source pass through an opening from a rear surface of the housing to a forward surface of the housing.”
It is unclear if the rear surface of the housing is the same as the “rear surface of the heat sink” now recited in claim 13, from which claim 20 depends.  Are the rear surfaces the same surface?  Are they different surfaces?  Does the scope allow either?  As seen in claim 12, similar limitation was changed to recite specifically rear and forward surfaces of the heat sink.  Did Applicant mistakenly omit making a similar change to claim 20?  For the purposes of examination, claim 20 will be examined as  heat sink to a forward surface of the heat sink, the forward surface being opposite the rear surface of the heat sink.”

	The amendments filed 8/25/2021 are sufficient to overcome the 112 rejections stated in the previous office action.  Therefore, said 112 rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 13, 14, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. (US PGPub 2018/0180272 A1, which has a foreign filing on 12/27/2016 of CN 201611222387.0, published as CN 106641885 A, citations herein made in “A” / “B” format will refer to the US PGPub / machine translation of CN 106641885, respectively) in view of  Chowdhury et al. (US PGPub 2011/0242817 A1), or alternatively in further view of Allen et al. (US PGPub 2011/0170289 A1).
As to claim 1, Zheng et al. discloses (Figs. 1 and 2) a housing comprising: a bowl portion 2 comprising a forward end (larger diameter side) and a sloped interior surface; at least one rear facing LED package 52 (Paragraph 38 / Paragraph 40) facing away from the forward end; and a heat sink 4 having a rear surface (lower part of 42 in Fig. 2) and a sloped surface 41, the sloped surface 41 of the heat sink 4 corresponding, to the sloped interior surface of the bowl portion 2, wherein: and a portion other than the rear surface of the heat sink (sloped surface 41) is mounted within the housing by a thermally conductive material (Paragraph 41 thermal conductive adhesive / Paragraph 43 thermal conductive glue), such that heat emitted by the at least one rear facing LED package is passed, via the heat sink (Paragraph 44 / Paragraph 46).

    PNG
    media_image1.png
    600
    231
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    581
    453
    media_image2.png
    Greyscale

Zheng et al. Figs. 1 and 2
Zheng et al. is silent as to Applicant’s sloped interior surface of the bowl portion is at least partially covered with a coating separate from the thermally conductive adhesive, wherein the heat emitted by the rear facing LED package is passed via the heat sink to the coating.
Chowdhury et al. teaches (Fig. 5) a bowl housing 12 with coating 14 (thermally conductive CNT layer, Paragraph 39) with the coating extending onto substantially all surfaces to provide good thermal coupling and increase heat sinking performance (Fig. 3, Paragraphs 40, 43 and 49-51) with an additional thermally conductive adhesive between heat spreader 36 and bowl 12 in order to achieve good thermal coupling (Paragraph 43).  

    PNG
    media_image3.png
    438
    353
    media_image3.png
    Greyscale
Chowdhury et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a coating extending onto substantially all surfaces of the bowl portion #2 of Zheng et al. in order to achieve good thermal coupling and increased heat sinking performance.  Since the attachment of the sloped surface of the heat sink 4 to the bowl 2 of Zheng et al. is made via thermally conductive adhesive (Zheng et al. Paragraph 41 / Paragraph 43) and Chowdhury et al. teaches that it is acceptable to make an adhesive thermal coupling by thermal conductive adhesive (Paragraph 43), it would be obvious to keep the thermal conductive adhesive of Zheng et al. in addition to the coating of Chowdhury et al. in order to maintain good thermal contact and also a strong connection via the adhesive.  Therefore, the thermal conductive adhesive will intervene between the heat sink sloped portion and the coating applied to the sloped portion of the housing.  Since the heat from the rear LED is conducted to the heat sink and the thermally conductive adhesive, and the adhesive contacts the coating of 
	As to the rear LED being specifically an LED package, Zheng et al. only recites an LED 52 (Paragraph 38 / Paragraph 40), but does not explicitly recite an LED package.
	However, it is well-known in the art to use an LED package for the LED light source and would therefore be obvious to one having ordinary skill in the art at the time of the invention to use an LED package since the selection from among known suitable alternatives for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Allen et al. discloses (Paragraph 51) wherein the light source is provided as a bare LED chip or as an LED package, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light source as an LED package instead of a bare LED, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.
	As to claim 2, Zheng et al. discloses (Figs. 1 and 2) that the heat sink 4 comprises a bottom portion 42, the bottom portion comprising the rear surface and a forward surface (top part of 42); the sloped surface 41 of the heat sink 4 extends from a perimeter of the bottom portion 42; and the forward surface 42 is bordered by the sloped surface 41 of the heat sink 4.

	As to claim 4, Zheng et al. discloses comprising one or more driver circuit components 53, the one or more driver circuit 53 components being mounted on the component board 512.
	As to claim 5, Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. teaches that the sloped interior surface of the bowl portion is fully covered by the coating (Chowdhury et al., coating 14 covers entire surface of 12, Paragraphs 40 and 43).
	As to claim 6, Zheng et al. discloses (Fig. 2) that the bowl portion (bowl shaped part of 2) comprises a first joining end (bottom part of bowl), the housing further comprises a neck portion (lower part of 2) comprising a second joining end (top part of neck portion), the bowl portion and the neck portion are joined at the first joining end and the second joining end, and the neck portion further comprises a base end 1 disposed opposite the second joining end and a neck cavity disposed between the base end and the second joining end.
	As to claim 7, Zheng et al. discloses (Fig. 2) that the neck cavity comprises an open space having component electrical leads 32 passing there-through (Paragraphs 40 and 41 / Paragraphs 42 and 43).

	As to claim 10, Zheng et al. further discloses comprising an optical component 6 enclosing the forward end (top of 2).
	As to claim 13, Zheng et al. discloses (Figs. 1 and 2) a housing comprising: a bowl portion 2 comprising a forward emitting end (top as depicted in Fig. 2) and a sloped interior surface; a forward directional light source 52 facing toward the forward emitting end; a rear directional light source 52 facing away from the forward emitting end (Paragraph 38 / Paragraph 40); and a heat sink 4 having a rear surface (bottom of 42) and a sloped surface 41, the sloped surface 41 of the heat sink corresponding 4, at least in part, to the sloped interior surface 2 of the bowl portion 2, wherein: and a portion other than the rear surface of the heat sink (41) is mounted to and within the housing by a thermally conductive material (Paragraph 41, thermally conductive adhesive / Paragraph 43, thermally conductive glue), such that the heat sink 4 is in thermal contact with the coating, such that heat emitted by the at least one rear facing LED package is passed, via the heat sink (Paragraph 44 / Paragraph 46).
Zheng et al. is silent as to Applicant’s sloped interior surface of the bowl portion is at least partially covered with a coating separate from the thermally conductive adhesive, wherein the heat emitted by the rear facing LED package is passed via the heat sink to the coating.


    PNG
    media_image3.png
    438
    353
    media_image3.png
    Greyscale
Chowdhury et al.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to further include a coating extending onto substantially all surfaces of the bowl portion #2 of Zheng et al. in order to achieve good thermal coupling and increased heat sinking performance.  Since the attachment of the sloped surface of the heat sink 4 to the bowl 2 of Zheng et al. is made via thermally conductive adhesive (Zheng et al. Paragraph 41 / Paragraph 43) and Chowdhury et al. teaches that it is acceptable to make an adhesive thermal coupling by thermal conductive adhesive (Paragraph 43), it would be obvious to keep the thermal conductive adhesive of Zheng et al. in addition to 
	As to the rear LED being specifically an LED package, Zheng et al. only recites an LED 52 (Paragraph 38 / Paragraph 40), but does not explicitly recite an LED package.
	However, it is well-known in the art to use an LED package for the LED light source and would therefore be obvious to one having ordinary skill in the art at the time of the invention to use an LED package since the selection from among known suitable alternatives for their known purposes is generally within the abilities of one having ordinary skill in the art.
Alternatively, Allen et al. discloses (Paragraph 51) wherein the light source is provided as a bare LED chip or as an LED package, thus recognizing equivalent structures in the art.
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to provide the light source as an LED package instead of a bare LED, since the selection of from among known suitable alternatives is generally within the abilities of one having ordinary skill in the art.

	As to claim 16, Zheng et al. (Fig. 2) discloses further comprising an optical component 6 enclosing the forward end (top part of 2).
	As to claim 17, Zheng et al. discloses (Fig. 2) that the bowl portion (bowl shaped part of 2) comprises a first joining end (bottom of 2), the housing further comprises a neck portion (bottom part of 2) comprising a second joining end (top part of neck portion), the bowl portion and the neck portion are joined at the first joining end and the second joining end, and the neck portion further comprises a base end 1 disposed opposite the second joining end and a neck cavity disposed between the base end and the second joining end.
	As to claim 18, Zheng et al. discloses (Fig. 2) that the neck cavity comprises an open space having component electrical leads 32 passing there-through (Paragraphs 40 and 41 / Paragraphs 42 and 43).
	As to claim 19, Zheng et al. discloses (Fig. 2) that the electrical leads 32 provide electrical communication between one or more electrical contacts 11 of a base 1 .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. as applied to claim 6 above, or alternatively in further view of Uemoto et al. (US PGPub 2012/0113638 A1).
As to claim 9, Zheng et al. discloses that the neck cavity does not contain any driver circuit components (see annotated Fig. 2, below).

    PNG
    media_image4.png
    607
    708
    media_image4.png
    Greyscale
Annotated Fig. 2 of Zheng et al.
As seen in annotated Fig. 2 of Zheng et al., bowl portion and neck portion are joined and do not have driver component 53 in the neck cavity.
	Alternatively, should it be found that Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. does not teach the entirety of the driver circuit 
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention to place the driver circuitry components entirely on the circuit component board outside of the neck cavity by having a metal part for heat dissipating and a neck part for insulating, as taught by Uemoto et al., since the selection from among known suitable placements of the driver circuitry for their known purposes is generally within the abilities of one having ordinary skill in the art.

Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. as applied to claims 6 and 14 above, and further in view of Catalano (US PGPub 2014/0254154 A1).
	As to claims 11 and 15, Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. teaches that the sidewall of the neck portion is light-transmitting in order to allow the rear LED to emit out of the housing (Zheng et al. Paragraphs 36 and 43 / Paragraphs 38 and 45), but does not explicitly state that the sidewall is clear or frosted.
	Catalano teaches that a sidewall of the neck portion 108 is clear or frosted. (Paragraph 21, transparent or translucent).
.

Claims 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. as applied to claims 7 and 13 above, and further in view of Takahashi et al. (US PGPub 2011/0089831 A1).
As to claims 12 and 20, Zheng et al. discloses that the driver circuit 53 is configured to drive the light emitting devices 52 (Paragraph 38 / Paragraph 40), but Zheng et al. in view of Chowdhury et al., or alternatively in further view of Allen et al. is silent as to the exact means for electrically connecting the driver circuit and light emitting devices.
	Takahashi et al. teaches (Fig. 1) electrical leads 35 for the one or more forward facing LED packages (Fig. 3 #19, corresponds to #21 of Fig. 1) passing through an opening 33 in the supporting structure 5 (Paragraph 57) between the forward and rear surfaces of the supporting structure 5 in order to allow power supply leads 35 to pass (Paragraph 49).
	Therefore, it would be obvious to one having ordinary skill in the art at the time of the invention, in the absence of an explicit teaching of how to electrically connect the driver circuit and light emitting devices of Zheng et al. in view of Chowdhury et al., or .

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Y HORIKOSHI whose telephone number is (571)270-7811.  The examiner can normally be reached on M-W, 2-10PM EDT; Alternate Th 2-8PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.Y.H/Examiner, Art Unit 2875                        

/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875